Case: 20-30440     Document: 00515827689         Page: 1     Date Filed: 04/19/2021




              United States Court of Appeals
                   for the Fifth Circuit                       United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                                  April 19, 2021
                                  No. 20-30440                   Lyle W. Cayce
                                Summary Calendar                      Clerk


   Rafael Daniel De La Cruz Jimenez,

                                                           Plaintiff—Appellant,

                                       versus

   United States of America; Michael Carvajal,
   Individually and official capacity; Rodney Myers,
   Individually and official capacity; Mark Swafford,
   Individually and official capacity,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                            USDC No. 2:20-CV-626


   Before Dennis, Southwick, and, Engelhardt, Circuit Judges.
   Per Curiam:*
          Citing concerns over the COVID-19 pandemic, federal inmate Rafael
   Daniel De La Cruz Jimenez petitioned the district court for an injunction


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30440      Document: 00515827689          Page: 2    Date Filed: 04/19/2021




                                    No. 20-30440


   compelling the respondents, Bureau of Prisons officials, to release him to
   home confinement under the provisions of the CARES Act of 2020 and the
   Attorney General’s accompanying memoranda, arguing that the CARES Act
   created a contractual and due process right to release for qualifying inmates.
   The district court denied relief, finding that De La Cruz Jimenez had failed
   to state a claim for relief. See 28 U.S.C. § 1915(e)(2)(B)(ii). In conjunction
   with his appeal of that ruling, De La Cruz Jimenez moves this court for leave
   to proceed in forma pauperis (IFP), challenging the district court’s
   determination that his appeal is not taken in good faith. See Baugh v. Taylor,
   117 F.3d 197, 202 (5th Cir. 1997).
          De La Cruz Jimenez fails to present a nonfrivolous argument that the
   district court abused its discretion by denying an injunction. See Aransas
   Project v. Shaw, 775 F.3d 641, 663 (5th Cir. 2014); Howard v. King, 707 F.2d
   215, 220 (5th Cir. 1983). He cites no legal authority, nor are we aware of any,
   holding that the CARES Act created an actionable right to release even for
   qualifying inmates or a corresponding duty of the respondents to release him.
   Therefore, De La Cruz Jimenez failed to state a claim on which relief may be
   granted and, as such, could not arguably meet the standard for granting an
   injunction. See Env’t Texas Citizen Lobby, Inc. v. ExxonMobil Corp., 824 F.3d
   507, 533 (5th Cir. 2016); Harris Cty., Tex. v. CarMax Auto Superstores Inc.,
   177 F.3d 306, 312 (5th Cir. 1999); § 1915(e)(2)(B)(ii).
          In light of the above, the district court did not abuse its discretion by
   denying IFP status. See Carson v. Polley, 689 F.2d 562, 586 (5th Cir. 1982).
   Accordingly, the motion to proceed IFP on appeal is DENIED.
   Furthermore, because the merits of De La Cruz Jimenez’s appeal are so
   intertwined with the IFP certification decision as to constitute the same
   issue, the appeal is DISMISSED AS FRIVOLOUS. See Baugh, 117 F.3d
   at 202 & n.24; 5TH CIR. R. 42.2.




                                          2
Case: 20-30440      Document: 00515827689          Page: 3   Date Filed: 04/19/2021




                                    No. 20-30440


          The dismissal of De La Cruz Jimenez’s civil action for failure to state
   a claim and the dismissal of the instant appeal as frivolous both count as
   strikes against him under 28 U.S.C. § 1915(g). See Coleman v. Tollefson, 135
   S. Ct. 1759, 1761-64 (2015); Adepegba v. Hammons, 103 F.3d 383, 387 (5th Cir.
   1996). De La Cruz Jimenez is accordingly WARNED that if he accumulates
   three strikes, he will not be able to proceed IFP in any civil action or appeal
   filed while he is incarcerated or detained in any facility unless he is under
   imminent danger of serious physical injury. See § 1915(g).
          IFP     MOTION          DENIED;          APPEAL        DISMISSED;
   SANCTIONS WARNING ISSUED.




                                          3